Citation Nr: 1120538	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ankle sprain with degenerative changes, prior to August 5, 2008, and since December 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1981 to May 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran has submitted additional evidence following the issuance of the November 2009 supplemental statement of the case.  However, in an April 2011 statement, the Veteran, through his representative, waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The Board additionally notes that the statement of the case issued in May 2009 also listed an increased rating claim for his right ankle.  A substantive appeal was not filed with respect to this issue.  See 38 C.F.R. § 20.202 (2010).  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that such issue remains on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue.  Moreover, the Veteran has not submitted any statements indicating that he wished to appeal this matter or that he currently believes this matter is on appeal.  He specifically indicated in his July 2009 substantive appeal that he was only appealing the issue relating to an increased rating for his left ankle.  Therefore, the Board concludes that the issue regarding his increased rating claim for his right ankle is not currently on appeal.

The Board has considered that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities during the pendency of the appeal.  The RO considered and subsequently denied his claim in a July 2008 rating decision.  However, as the Veteran has not expressed disagreement with this decision, no claim regarding TDIU is in appellate status at this time.  

The issue of service connection for a left foot disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's left ankle sprain with degenerative changes, prior to August 5, 2008, and since December 1, 2008, was manifested by no more than moderate limitation of motion of the left ankle; there is no evidence of ankylosis or other significant impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left ankle sprain with degenerative changes, prior to August 5, 2008, and since December 1, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5271-5024 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.    

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained identified VA treatment records.  The Veteran has also submitted private treatment records to support his claim.  Neither the Veteran nor his representative have identified any outstanding evidence that would be relevant to the appeal.  

Next, the Veteran was afforded VA examinations in November 2007 and November 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the November 2009 VA examination.  Moreover, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left ankle disability is rated at 10 percent disabling, pursuant to DCs 5271-5024, prior to August 5, 2008, and since December 1, 2008.  He was granted a temporary evaluation of 100 percent, between August 5, 2008 and November 30, 2008, based on surgical or other treatment necessitating convalescence.  Here, the hyphenated diagnostic code under which the Veteran is rated, reflects tenosynovitis (DC 5024).  38 C.F.R. § 4.71a (DC 5024) instructs the RO to rate on limitation of motion of the affected parts as degenerative arthritis.  See 38 C.F.R. §§ 4.20, 4.71a.   Although this disability is to be rated as degenerative arthritis (DC 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

In order to warrant a higher rating, the evidence must show:

* marked limitation of motion of the ankle (DC 5271);
* ankylosis of the ankle in plantar flexion, less than 30 degrees (DC 5270);
* ankylosis of the subastragalar or tarsal joint in poor weight-bearing position (DC 5272);
* malunion of the os calcis or astragalus with marked deformity (DC 5273);
* astragalectomy (DC 5274) (all at 20 percent). 

The Board notes that words such as 'moderate' and 'marked' are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6.

Normal dorsiflexion of the ankle is from 0 to 20 degrees, and normal plantar flexion of the ankle is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

After a review of the record, the Board finds that the evidence does not support the criteria for the next-higher disability rating either prior to August 5, 2008, or since December 1, 2008.

First, the evidence does not show marked limitation of motion sufficient to warrant a higher rating under DC 5271.  The Veteran reported at his November 2007 VA examination that he experienced pain as an achy discomfort which flares with walking for extensive periods of time, typically walking or standing for over two hours.  Range of motion testing performed at that time revealed dorsiflexion to 20 degrees without pain and plantar flexion to 50 degrees without pain.  Repetitive motion did not result in any change in range of motion or strength.  The VA examiner noted that there was no discomfort or difficulty with range of motion testing. 

A March 2008 private treatment record reflected full range of motion of the left ankle without pain, despite complaints by the Veteran of left ankle pain.  Various private treatment records reflect additional range of motion findings including: dorsiflexion -4 and plantar flexion 40 (May 2008 and June 2008 private treatment records), dorsiflexion -6 and plantar flexion 38 (June 2008 private treatment record), dorsiflexion -5 and plantar flexion 45 (July 2008 private treatment record).  These range of motion findings were demonstrated despite the Veteran's reported history of left ankle pain.  A March 2009 VA treatment record noted complaints of joint pain in the ankles.  A physical examination reflected normal mobility of the joints. An April 2009 VA treatment record reflected complaints of pain.  However, upon physical examination, range of motion was within normal limits.  A November 2009 VA treatment record noted complaints of ankle pain by the Veteran.  Physical findings reflected good range of motion without crepitus.  The treating practitioner reflected that the Veteran's pes planus was likely aggravating his ankle pain.  The Board parenthetically notes that the Veteran is not service-connected for pes planus. 

The Veteran reported at his November 2009 VA examination that his ankle pain had worsened and that he experienced joint pain, stiffness and swelling.  He reported his pain level to be 5 out of 10.  Upon examination, the Veteran demonstrated 20 degrees of dorsiflexion and 20 degrees of plantar flexion.  The VA examiner indicated that the range of motion was limited due to pain.  The VA examiner stated that there was no additional limitation of motion, after at least 3 repetitions, except as noted.  Despite the reduced plantar flexion, the Board notes that the Veteran was able to demonstrate normal dorsiflexion.  The Board recognizes that the VA examiner seems to opine that the Veteran's moderate functional impairment is not related to his service-connected left ankle sprain but rather various other non service-connected ankle issues.  However, rationale for this opinion was not provided, and it is afforded no probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board has therefore considered the range of motion findings noted above, in conjunction with the other evidence of record and finds that "marked" limitation of motion has not been demonstrated.

An April 2010 private treatment record considered complaints of ankle pain.  However, upon physical examination, it was noted that there was normal ankle joint range of motion.  A November 2010 private treatment record reflected similar findings. 



Based on this evidence, the Board finds that, for the periods in question, marked limitation of ankle motion was not shown.  The Board however, must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination when evaluating musculoskeletal disabilities. 

In this regard, the Veteran complained of ankle pain, at his private and VA outpatient treatment visits, and at both VA examinations.  Treatment records additionally reflect the use of custom orthotics and an ankle brace.  The Veteran is competent to provide testimony as to observable symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his reports of left ankle pain are consistent with the evidence of record and are found to be credible.  However, despite the complaints and findings of pain as noted above, the evidence does not establish additional functional impairment such as to enable a finding that his disability picture most nearly approximates the next-higher 20 percent evaluation under DC 5271.  Both VA examination explicitly noted that there was no additional loss of range of motion due to repetition.  No functional loss was reported in either VA examination as well.  The overall evidence only reflects moderate limitation of motion of the left ankle, marked limitation of motion is not demonstrated.

Ankylosis of the left ankle has also not been shown.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).   Here, an x-ray taken in conjunction with his November 2007 VA examination demonstrated minimal calcaneal enthesophyte formation, with an otherwise unremarkable examination.  The VA examiner indicated that there was no objective evidence to support an ankle diagnosis or disability.  Moreover, a March 2008 private x-ray did not reflect ankylosis.  A March 2009 VA x-ray reflected a normal ankle.  Other evidence was reviewed but ankylosis was not shown.  As such, the evidence does not support a higher rating under either DC 5270 or DC 5272 which consider ankylosis. 

The Board has additionally considered the applicability of alternative diagnostic codes for evaluating the Veteran's left ankle sprain such as malunion of the os calcis or astragalus with marked deformity, or astragelectomy.  However, the Board notes that the diagnostic codes evaluating these conditions are simply not applicable to the Veteran's service-connected left ankle sprain during the periods of appeal.  It is neither contended nor shown that the Veteran's service-connected left ankle sprain involves any of the aforementioned conditions.  As such, evaluation of the disability under, Diagnostic Codes 5273 or 5274 is not warranted.

In sum, a rating in excess of 10 percent is not warranted prior to August 5, 2008, or since December 1, 2008.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.

The Board has also considered the statements of the Veteran and his wife that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  For example, the Veteran is competent to state that he experiences pain or a limitation of motion.  His wife is similarly capable of observing his perceived ankle pain as well as physical limitations.  However, neither the Veteran nor his wife are competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's left ankle sprain-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 10 percent for his left ankle sprain is not warranted. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's left ankle sprain with degenerative changes was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a rating in excess of 10 percent is not warranted either prior to August 5, 2008, or since December 1, 2008.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left ankle sprain with degenerative changes include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for left ankle sprain with degenerative changes, prior to August 5, 2008, and since December 1, 2008, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


